WOODLEY, Judge.
Relator was twice indicted for the offense of robbery with firearms, and in this proceeding sought to obtain allowance of bail.
Bail being refused, Relator gave notice of appeal to this court.
It now appears that since such notice of appeal, Relator has been tried and found guilty of one of the offenses charged against him, and his punishment has been assessed by the jury at 20 years in the penitentiary.
Relator not being entitled to- bail by reason of such conviction the question raised in this proceeding is moot.
The appeal is therefore dismissed.
Opinion approved by the Court.